Exhibit 10.4

MOTIVE, INC.

STOCK OPTION TERMINATION AGREEMENT

This Stock Option Termination Agreement is made and entered into as of June 16,
2008, by and between Motive, Inc., a Delaware corporation (the “Company”), and
each of the undersigned individuals (individually, an “Optionee,” and
collectively, the “Optionees”).

WHEREAS, each Optionee is the holder of the non-qualified stock options to
purchase shares of the Company’s common stock set forth opposite his or her name
on Annex A hereto (collectively, the “Options”), such Options having (i) the
strike price(s), (ii) the grant date(s), and (iii) been granted under the
Company Option Plans (as defined in the Merger Agreement identified below), all
as also set forth on Annex A hereto; and

WHEREAS, each Optionee desires not to exercise the Options held thereby because
the strike price thereof is greater than the tender offer price contemplated in
the Merger Agreement referred to below, and thus each Optionee desires to
terminate and extinguish the Options held thereby, and all of his or her
respective rights and obligations in respect thereof, effective upon
consummation of the tender offer (the “Tender Offer”) contemplated by that
certain Agreement and Plan of Merger dated as of June 16, 2008 (the “Merger
Agreement”), by and among Lucent Technologies Inc. (“Parent”), Magic Acquisition
Subsidiary Inc. (“Merger Sub”) and the Company;

NOW, THEREFORE, each Optionee does hereby terminate, waive and relinquish any
and all rights he or she may have with respect to the Options held thereby,
including any rights arising under the applicable stock option plan, any
agreement, document or communication evidencing such Options, or otherwise, and
does hereby release and discharge the Company and its successors and assigns
from any and all claims in respect thereof, conditioned, however, on the
consummation of the Tender Offer; and the Company does, by its duly authorized
representative, hereby accept such termination, waiver, relinquishment and
release. Furthermore, each Optionee hereby acknowledges that, as of the date
hereof, none of the Options held thereby have been exercised, and each Optionee
hereby agrees not to exercise any Options held thereby until and unless this
Stock Option Termination Agreement is terminated in the manner provided herein.
If for any reason (i) the Company shall terminate the Merger

 

1



--------------------------------------------------------------------------------

Agreement, or (ii) Parent and Merger Sub shall terminate the Merger Agreement or
fail to consummate the Tender Offer after the satisfaction or waiver of all
conditions thereto, then in each such case this Stock Option Termination
Agreement shall thereupon immediately terminate as to all parties hereto and
become void and of no further force or effect.

[Remainder of page intentionally left blank - signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and each Optionee have caused this Stock Option
Termination Agreement to be executed as of the date first set forth above.

 

    MOTIVE, INC.     By:  

/s/ Alfred Mockett

      Alfred Mockett       Chief Executive Officer OPTIONEES:      

/s/ Jack Greenberg

   

/s/ Mike Fitzpatrick

Jack Greenberg     Mike Fitzpatrick

/s/ Richard Hanna

   

/s/ Tom Meredith

Richard Hanna     Tom Meredith

/s/ Virginia Gambale

   

/s/ Mike Maples

Virginia Gambale     Mike Maples

/s/ Dave Sikora

      Dave Sikora      

 

3